DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see pages 6-9, filed May 16, 2022, regarding the prior art rejections have been fully considered but they are not persuasive. 
In regards to the argument that Amano (US 2014/0324261; already of record) in view of Fujimoto et al. (JP 2013074706; already of record from IDS; hereinafter Fujimoto) does not fully teach of when a request to stop a system of the electrically powered vehicle is made by a user by switching the SMR to an off position, with the SOC exceeding the upper control limit by allowing charging in which the SOC exceeds the upper control limit at occurrence of a movement in the downhill direction, perform a discharge process of discharging the power storage device, and when the request to stop the system of the electrically powered vehicle is not made by the user, with the SOC exceeding the upper control limit by allowing charging in which the SOC exceeds the upper control limit at occurrence of the movement in the downhill direction, not perform the discharge process of discharging the power storage device, the examiner respectfully disagrees.  
In regards to the “the SOC exceeding the upper control limit by allowing charging in which the SOC exceeds the upper control limit at occurrence of a movement in the downhill direction” limitation of the claim, this limitation is similar to that of the “when the electrically powered vehicle moves in a downhill direction with the motor generator generating travel torque in an uphill direction on an uphill road, allow charging in which the SOC exceeds the upper control limit” cited previously in the claim.  Amano teaches of the upper control limit being able to be exceeded when a vehicle is traveling in a downhill direction (Para 0083-0084, 0104-0105, Fig 2 bottom chart Part S2).  Therefore, this limitation is taught by Amano.  
In regards to the limitation “when the request to stop the system of the electrically powered vehicle is not made by the user … not perform the discharge process of discharging the power storage device” this limitation is taught by Amano in view of Fujimoto.  Fujimoto teaches of a determination of if the system will discharge or not discharge at the start of the parking of the vehicle (Para 0040-0041).  There is no other mention of when a discharge would take place within Fujimoto, therefore the discharge process would not take place by any other means.  Therefore, Amano in view of Fujimoto fully teach of this limitation.
A detailed rejection follows below.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, “when the request to stop the system of the electrically powered vehicle is not made by the user … not perform the discharge process of discharging the power storage device” is not fully supported by the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  It is noted that Page 3 lines 17-21 is cited as support for this limitation, which reads “Merely in the high SOC state without a request to stop the system (e.g., immediately after the downhill-movement state has been resolved by allowing charging in which the SOC exceeds the upper control limit), the MG consumes the power stored in the power storage device by travelling thereafter, so that the high SOC state starts to be resolved. Consequently, the discharge process is not performed.”  This limitation discusses the MG (motor generator) consuming the power stored in the power storage device, which one of ordinary skill in the art would understand is a form of discharging of the power storage device.  Therefore, even when there is no request to stop the system, there still may be discharging of the power storage device, which is the opposite of the claimed limitation.  Therefore, there was no support found for this limitation.  
In regards to claims 2-6, the claims are dependent upon rejected claim 1 and are therefore rejected.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, “the system relay” is recited but this component has not been previously introduced, rending the claim indefinite.  It is unclear if this is the SMR recited throughout the claims, or a different system relay.  For examination purposes, the claim is being interpreted as though the “the system relay” is the SMR throughout the claims.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US 2014/0324261; already of record) in view of Fujimoto et al. (JP 2013074706; already of record from IDS; hereinafter Fujimoto).
In regards to claim 1, Amano discloses of an electrically powered vehicle (Abstract) comprising: 
a power storage device (Para 0038, Fig 1 Part 110); 
a motor generator configured to generate travel torque using power stored in the power storage device and generate power for charging the power storage device (Fig 1 Part 130, Para 0040 and 0044); 
a system main relay (SMR) configured to control power from the power storage device (Fig 1 Part 15 Para 0038, 0042, 0052); and 
a controller configured to control the charging of the power storage device such that a state of charge (SOC) of the power storage device does not exceed a prescribed upper control limit (Para 0065, 0078-0079, 0084-0085, Fig 1 Part 300, Fig 2 bottom chart Part S1), 
wherein the controller is configured to (Fig 1 Part 300) 
when the electrically powered vehicle moves in a downhill direction with the motor generator generating travel torque in an uphill direction on an uphill road, allow charging in which the SOC exceeds the upper control limit (Para 0083-0084, 0104-0105, Fig 2 bottom chart Part S2), 
… with the SOC exceeding the upper control limit by allowing charging in which the SOC exceeds the upper control limit at occurrence of a movement in the downhill direction, perform a discharge process of discharging the power storage device, (Para 0084-0085, 0104-0105, Fig 2 bottom chart Part S2) … and
… with the SOC exceeding the upper control limit by allowing charging in which the SOC exceeds the upper control limit at occurrence of the movement in the downhill direction (Para 0083-0084, 0104-0105, Fig 2 bottom chart Part S2)…

	However, Amano does not disclose that when a request to stop a system of the electrically powered vehicle is made by a user by switching the SMR to an off position … perform a discharge process of discharging the power storage device, and 
when the request to stop the system of the electrically powered vehicle is not made by the user … not perform the discharge process of discharging the power storage device.
	
Fujimoto, in the same field of endeavor, teaches of when a request to stop a system of the electrically powered vehicle is made by a user by switching the SMR to an off position … perform a discharge process of discharging the power storage device (Para 0040, 0041, and 0002), and 
when the request to stop the system of the electrically powered vehicle is not made by the user … not perform the discharge process of discharging the power storage device (Para 0040, 0041, and 0002; wherein Fujimoto teaches of a determination of if the system will discharge or not discharge at the start of the parking of the vehicle (Para 0040-0041).  There is no other mention of when a discharge would take place within Fujimoto, therefore the discharge process would not take place by any other means).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the request to stop a system of the electrically powered vehicle with the SOC exceeding the upper control limit, as taught by Amano, to include when a request to stop a system of the electrically powered vehicle is made by a user by switching the SMR to an off position with the SOC exceeding the upper control limit, perform a discharge process of discharging the power storage device, as taught by Fujimoto, in order to avoid the battery capacity to deteriorate due to the battery being at a high charge amount (Fujimoto Para 0002).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view Fujimoto, as applied to claim 1 above, further in view of Kim et al. (US 2013/0085631; already of record from IDS; hereinafter Kim).
In regards to claim 2, Amano in view of Fujimoto teaches of the electrically powered vehicle according to claim 1, wherein the controller is configured to, when the electrically powered vehicle moves [on a hill and the motor generator is generating power], remove a restriction on the charging of the power storage device by allowable charging power indicating a maximum value of power receivable by the power storage device (Amano Para 0065-0067, 0083-0085, Fig 2).
However, Amano in view of Fujimoto does not specifically teach that when the electrically powered vehicle moves in the downhill direction with the motor generator generating the travel torque in the uphill direction on the uphill road, remove a restriction on the charging of the power storage device by allowable charging power indicating a maximum value of power receivable by the power storage device.  
Kim, in the same field of endeavor, teaches of when the electrically powered vehicle moves in the downhill direction with the motor generator generating the travel torque in the uphill direction on the uphill road, remove a restriction on the charging of the power storage device by allowable charging power indicating a maximum value of power receivable by the power storage device (Para 0034-0035, 0043-0044, 0013; where the restriction of the power storage device can be removed temporarily such as that taught in Amano, allowing the system to drive in a desired direction when rolling down a hill and when the SOC of the battery is full). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the removal of a restriction of a maximum power storage device SOC, as taught by Amano in view of Fujimoto, to include occurring when the electrically powered vehicle moves in the downhill direction with the motor generator generating the travel torque in the uphill direction on the uphill road, as taught by Kim, in order to allow the driver to perform the operations that are inputted into the vehicle and improve drivability (Amano Para 0065-0067).  
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Fujimoto as applied to claim 1 above, and further in view of Tsushima (US 20140232302; already of record from IDS).
In regards to claim 3, Amano in view of Fujimoto teaches of the electrically powered vehicle according to claim 1, wherein the SMR is provided between the power storage device and an electric device that receives power from the power storage device (Amano Para 0038, Fig 1 Parts 115, 110, 130), wherein 
the power storage device (Amano Part 110) includes …
However, Amano in view of Fujimoto does not teach that the power storage device includes 
a plurality of cells, and 
an equalization circuit configured to individually discharge each of the plurality of cells for equalizing storage power amounts of the plurality of cells, and 
the discharge process includes a process of operating the equalization circuit after the SMR is turned off in response to the request to stop the system.
Tsushima, in the same field of endeavor, teaches of a power storage device (Fig 1 Part 11) that includes 
a plurality of cells (Para 0002, 0038), and 
an equalization circuit configured to individually discharge each of the plurality of cells for equalizing storage power amounts of the plurality of cells (Fig 4 Part 43, Fig 5, Para 0062-0063, 0067-0068), and 
the discharge process includes a process of operating the equalization circuit after the SMR is turned off in response to the request to stop the system (Para 0041, 0055, 0062-0063, 0067-0068; where the discharge process can occur after the SMR is in an off state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power storage device, as taught by Amano in view of Fujimoto, to include an equilibrium circuit to discharge each of the plurality of cells for equalizing storage power amounts of the plurality of cells after the SMR is turned off in response to the request to stop the system, as taught by Tsushima, in order to allow for the reduction in variations of electric power storage and to eliminate an overcharged state of the battery (Tsushima Para 0013).  
In regards to claim 4, Amano in view of Fujimoto further in view of Tsushima teaches of the electrically powered vehicle according to claim 3, wherein 
the controller is configured to, when the request to stop the system is made, turn off the SMR after performing the discharge process (Tsushima Para 0055, 0041), and 
the discharge process includes a process of discharging, until the system relay is turned off in response to the request to stop the system, the power storage device by operating the electric device (Tsushima Para 0045-0046, 0048, 0050-0052).
The motivation of combining Amano, Fujimoto, and Tsushima is the same as that recited in claim 3.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regards to claims 5 and 6, it was noted in Non-Final Rejection of May 17th, 2021 that the claims were indicated as allowable subject matter. No additional references have been founded by the examiner during an updated search, thus claims 5 and 6 remain allowable subject matter.  The original reasons for allowance are repeated below.  
In regards to claim 5, the closest prior art is Amano (US 2014/0324261).  Amano teaches of the electrically powered vehicle according to claim 1.  However, Amano does not teach that the controller is configured to when the request to stop the system is made with the SOC exceeding the upper control limit, perform the discharge process after a lapse of a prescribed period of time from the request to stop the system, and when the request to activate the system of the electrically powered vehicle is made before a lapse of the prescribed period of time, not perform the discharge process.  Although Amano does teach of a controller that is configured to when the request to stop the system is made with the SOC exceeding the upper control limit, it does not teach of performing the discharge process after a lapse of a prescribed time.  
In regards to claim 6, the closest prior art is Amano (US 2014/0324261) in view of Ogawa (US 20180134274).  Amano teaches of the electrically powered vehicle according to claim 1.  Ogawa teaches of a navigation device having map information.  However, Amano in view of Ogawa do not teach of a controller that is configured to when the request to stop the system is made with the SOC exceeding the upper control limit, acquire information about a current position of the electrically powered vehicle from the navigation device, when the current position is a set prescribed location, perform the discharge process, and when the current position is not the prescribed location, not perform the 10 discharge process.  Amano does not teach of performing processes based on a navigation device, and Ogawa does not teach of performing a discharge process based on the location of the vehicle.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         /JAMES M MCPHERSON/Examiner, Art Unit 3663